                                             Case 5:17-cv-02514-JGB-SHK Document 235 Filed 12/20/19 Page 1 of 11 Page ID #:4730




                                                            1   AKERMAN LLP
                                                                DAMIEN P. DELANEY (SBN 246476)
                                                            2   601 West Fifth Street, Suite 300
                                                                Los Angeles, California 90071
                                                            3   Telephone: (213) 688-9500
                                                                Facsimile: (213) 627-6342
                                                            4   Email: damien.delaney@akerman.com
                                                                ASHLEY E. CALHOUN (SBN 270530)
                                                            5   ADRIENNE SCHEFFEY (admitted pro hac vice)
                                                                COLIN L. BARNACLE (admitted pro hac vice)
                                                            6   1900 Sixteenth Street, Suite 1700
                                                                Denver, Colorado 80202
                                                            7   Telephone: (303) 260-7712
                                                                Facsimile: (303) 260-7714
                                                            8   Email: ashley.calhoun@akerman.com
                                                                Email: colin.barnacle@akerman.com
                                                            9
                                                                Attorneys for Defendant
                                                           10   THE GEO GROUP, INC.
                                                           11                       UNITED STATES DISTRICT COURT
              TEL.: (213) 688-9500 – FAX: (213) 627-6342
                601 WEST FIFTH STREET, SUITE 300




                                                           12            CENTRAL DISTRICT OF CALIFORNIA – EASTERN DIVISION
                LOS ANGELES, CALIFORNIA 90071




                                                           13   RAUL NOVOA, JAIME CAMPOS                   Case No. 5:17-cv-02514-JGB-SHK
AKERMAN LLP




                                                                FUENTES, ABDIAZIZ KARIM, and
                                                           14   RAMON MANCIA, individually and on          Assigned to Honorable Jesus G. Bernal
                                                                behalf of all others similarly situated,   Honorable Shashi H. Kewalramani
                                                           15
                                                                                Plaintiff,
                                                           16
                                                                         vs.                               DISCOVERY MATTER
                                                           17
                                                                THE GEO GROUP, INC.,
                                                           18
                                                                                Defendant.                 DEFENDANT THE GEO GROUP,
                                                           19                                              INC.’S REPLY IN SUPPORT OF
                                                                                                           MOTION FOR PROTECTIVE
                                                           20   THE GEO GROUP, INC.,                       ORDER
                                                           21                   Counter-Claimant,
                                                           22            vs.
                                                           23   RAUL NOVOA, JAIME CAMPOS
                                                                FUENTES, ABDIAZIZ KARIM, and               TAC Filed: September 16, 2019
                                                           24   RAMON MANCIA, individually and on          SAC Filed: December 24, 2018
                                                                behalf of all others similarly situated,   FAC Filed: July 6, 2018
                                                           25                                              Complaint Filed: December 19, 2017
                                                                                Counter-Defendant.         Trial Date: June 23, 2020
                                                           26

                                                           27

                                                           28
                                                                51206235;1                                        CASE NO. 5:17-CV-02514-JGB-SHK
                                                                DEFENDANT THE GEO GROUP, INC.'S REPLY IN SUPPORT OF MOTION
                                                                                 FOR PROTECTIVE ORDER
                                             Case 5:17-cv-02514-JGB-SHK Document 235 Filed 12/20/19 Page 2 of 11 Page ID #:4731




                                                            1            Plaintiffs’ response makes almost no effort to show the relevance of the
                                                            2   information they seek from a deposition of GEO’s Chairman and CEO, Dr. George Zoley.
                                                            3   The response brief cites no evidence in the record showing that Dr. Zoley possesses
                                                            4   unique, first-hand information pertinent to this case (indeed, Plaintiffs do not even allege
                                                            5   that Dr. Zoley possesses such information); it cites no written discovery or deposition
                                                            6   testimony in which Plaintiffs sought to obtain the information through less-burdensome
                                                            7   means; and it abandons several of Plaintiffs’ previously asserted bases for seeking Dr.
                                                            8   Zoley’s deposition. Instead, Plaintiffs try to shift the focus from the relevance and apex
                                                            9   tests, making vague insinuations and untrue allegations about the prior testimony of
                                                           10   GEO’s corporate officers. Plaintiffs’ response confirms that their purpose in seeking Dr.
                                                           11   Zoley’s deposition is to harass and intimidate GEO. There is no legal or factual basis for
              TEL.: (213) 688-9500 – FAX: (213) 627-6342
                601 WEST FIFTH STREET, SUITE 300




                                                           12   permitting the deposition of Dr. Zoley, and this Court should grant GEO’s motion for a
                LOS ANGELES, CALIFORNIA 90071




                                                           13   protective order.
AKERMAN LLP




                                                           14   I.      Plaintiffs Have Failed to Show That the Testimony They Seek Is Relevant.
                                                           15           Although Plaintiffs spend almost the entirety of their brief discussing
                                                           16   communications between GEO and the City of Adelanto, none of these communications
                                                           17   matter if they have no bearing on the claims or defenses in this case. The threshold
                                                           18   question, therefore, is whether any of the information that Plaintiffs seek from Dr. Zoley
                                                           19   is relevant to this lawsuit. The answer is plainly “no.” Indeed, Plaintiffs’ response brief
                                                           20   only confirms the irrelevance of Dr. Zoley’s deposition.
                                                           21           First, Plaintiffs make no argument that Dr. Zoley possesses information relevant
                                                           22   to their claims, asserting only that Dr. Zoley’s testimony may be relevant to GEO’s
                                                           23   defenses. See Doc. 233 at 2, 10. GEO demonstrated in its opening brief that Dr. Zoley’s
                                                           24   deposition would not yield information relevant to Plaintiffs’ claims, see ECF. 230 at 9–
                                                           25   11, and Plaintiffs have no response. They have therefore forfeited any argument that
                                                           26   testimony from Dr. Zoley’s deposition may be relevant to their claims. See Johnson v.
                                                           27   Ocwen Loan Servicing, LLC, 2017 WL 10619758, at *5 (C.D. Cal. Oct. 10, 2017)
                                                           28
                                                                 51206235;1                               1            CASE NO. 5:17-CV-02514-JGB-SHK
                                                                DEFENDANT THE GEO GROUP, INC.'S REPLY IN SUPPORT OF MOTION
                                                                                 FOR PROTECTIVE ORDER
                                             Case 5:17-cv-02514-JGB-SHK Document 235 Filed 12/20/19 Page 3 of 11 Page ID #:4732




                                                            1   (Bernal, J.) (“failure to respond in an opposition brief to an argument put forward in an
                                                            2   opening brief constitutes waiver or abandonment in regard to the uncontested issue”).
                                                            3           Second, Plaintiffs have effectively withdrawn two of their three purported bases
                                                            4   for claiming that Dr. Zoley’s testimony might be relevant to GEO’s intergovernmental
                                                            5   immunity defense. In their pre-motion emails to GEO’s counsel, Plaintiffs identified three
                                                            6   subjects about which they wished to question Dr. Zoley: (1) alleged personal discussions
                                                            7   between Dr. Zoley and City of Adelanto officials asking them “to end the City’s Inter-
                                                            8   Governmental Services Agreement with ICE”; (2) Dr. Zoley’s alleged personal
                                                            9   involvement “in requesting ICE’s intervention in this case and others”; and (3) Dr.
                                                           10   Zoley’s alleged “personal knowledge of discussions related to ICE’s oversight of the
                                                           11   Adelanto Facility.” Plaintiffs have completely abandoned the third purported basis for
              TEL.: (213) 688-9500 – FAX: (213) 627-6342
                601 WEST FIFTH STREET, SUITE 300




                                                           12   Dr. Zoley’s deposition; nowhere in their opposition brief do they mention—much less
                LOS ANGELES, CALIFORNIA 90071




                                                           13   assert—that Dr. Zoley has relevant information about ICE’s oversight of the Adelanto
AKERMAN LLP




                                                           14   facility.
                                                           15           Nor have Plaintiffs made any serious argument supporting the relevance of Dr.
                                                           16   Zoley’s alleged request for ICE intervention in this case. Plaintiffs offer only a single
                                                           17   sentence on this point: “Finally, to the extent that the City’s termination of the IGSA
                                                           18   bears on GEO’s obligations under California law, whether Zoley discussed its
                                                           19   intergovernmental immunity defense or the new contract with ICE is directly relevant to
                                                           20   its defenses.” ECF 233 at 10. Plaintiffs do not assert that Dr. Zoley did, in fact, discuss
                                                           21   intergovernmental immunity with ICE, since they have no basis in the record for making
                                                           22   such an assertion. Nor do Plaintiffs assert that such discussions, if they happened, would
                                                           23   actually be relevant to GEO’s defenses, hedging their bet with the caveat “to the extent
                                                           24   that the City’s termination of the IGSA bears on GEO’s obligations under California
                                                           25   law.” Most importantly, they do not offer any explanation for how these alleged
                                                           26   discussions could have any bearing on the purely legal question whether GEO is entitled
                                                           27   to intergovernmental immunity, nor do they identify any authority at all supporting the
                                                           28
                                                                 51206235;1                               2           CASE NO. 5:17-CV-02514-JGB-SHK
                                                                DEFENDANT THE GEO GROUP, INC.'S REPLY IN SUPPORT OF MOTION
                                                                                 FOR PROTECTIVE ORDER
                                             Case 5:17-cv-02514-JGB-SHK Document 235 Filed 12/20/19 Page 4 of 11 Page ID #:4733




                                                            1   notion that these alleged discussions are relevant to GEO’s intergovernmental immunity
                                                            2   defense. That is not surprising, since there is no such authority. In short, Plaintiffs’ drive-
                                                            3   by assertion is devoid of substance and cannot meet the threshold for relevance under the
                                                            4   Federal Rules.1
                                                            5              That leaves only the first subject Plaintiffs invoke to justify Dr. Zoley’s deposition:
                                                            6   alleged personal discussions between Dr. Zoley and City of Adelanto officials asking
                                                            7   them “to end the City’s Inter-Governmental Services Agreement with ICE.” But these
                                                            8   alleged personal discussions also have nothing to do with any of GEO’s defenses that
                                                            9   Plaintiffs cite, see ECF 233 at 2, all of which raise pure questions of law that are
                                                           10   completely unaffected by the discussions surrounding the termination of the City of
                                                           11   Adelanto contract. Either Federal law preempts Plaintiffs’ state-law claims—or it does
              TEL.: (213) 688-9500 – FAX: (213) 627-6342
                601 WEST FIFTH STREET, SUITE 300




                                                           12   not; the answer depends on a comparison between Federal law and State law. See PLIVA,
                LOS ANGELES, CALIFORNIA 90071




                                                           13   Inc. v. Mensing, 564 U.S. 604, 611 (2011). Either GEO’s contract shields it from liability
AKERMAN LLP




                                                           14   as a matter of derivative sovereign immunity—or it does not; the answer depends on
                                                           15   whether GEO “exceeded [its] authority” under its Adelanto Facility contract, which
                                                           16   simply involves reading what the contract says and comparing it with GEO’s operation
                                                           17   of the Adelanto Facility. Yearsley v. W.A. Ross Const. Co., 309 U.S. 18, 21 (1940). And
                                                           18   as noted above, either the state laws at issue in this case violate intergovernmental
                                                           19   immunity when applied to GEO—or they do not; the answer depends on whether the
                                                           20   state laws “regulate the [Federal] Government directly or discriminate against it.” North
                                                           21   Dakota v. United States, 495 U.S. 423, 434 (1990) (plurality opinion).2 None of these
                                                           22
                                                                1
                                                                       Plaintiffs’ speculation that Dr. Zoley “derived knowledge from ICE that he
                                                           23   apparently used in orchestrating the termination of the City’s IGSA, and in replacing it
                                                           24   with a direct contract between ICE and GEO,” ECF 233 at 2, has no support in the
                                                                record, and Plaintiffs cite none. In any event, for the reasons discussed above, such
                                                           25   “derived knowledge,” if it existed, is utterly irrelevant to GEO’s defenses, and Plaintiffs
                                                           26   make no effort to argue otherwise.
                                                                2
                                                                       Plaintiffs speculate that “the presence or absence of an IGSA with the City may
                                                           27
                                                                affect GEO’s obligations under California law,” ECF 233 at 4, but they offer no
                                                           28
                                                                    51206235;1                                 3            CASE NO. 5:17-CV-02514-JGB-SHK
                                                                DEFENDANT THE GEO GROUP, INC.'S REPLY IN SUPPORT OF MOTION
                                                                                 FOR PROTECTIVE ORDER
                                             Case 5:17-cv-02514-JGB-SHK Document 235 Filed 12/20/19 Page 5 of 11 Page ID #:4734




                                                            1   legal questions hinge on what Dr. Zoley did or did not say to Adelanto officials in some
                                                            2   meeting at some point in the past. His alleged communications with Adelanto officials
                                                            3   are completely irrelevant.
                                                            4            Plaintiffs assert that the termination of the IGSA shows that “GEO can simply
                                                            5   rewrite the contractual scheme as it sees fit,” which Plaintiffs say weakens GEO’s
                                                            6   derivative sovereign immunity defense. Id. But Plaintiffs cite no authority at all for the
                                                            7   proposition that the ease with which a contractor may change the terms of a contract is
                                                            8   relevant to a derivative sovereign immunity analysis. And even if it were relevant,
                                                            9   Plaintiffs have pointed to no evidence that GEO did, in fact, “rewrite the contractual
                                                           10   scheme as it [saw] fit”; indeed, Plaintiffs do not dispute that the substance of GEO’s
                                                           11   Adelanto Facility contract remained the same in every material way after the termination
              TEL.: (213) 688-9500 – FAX: (213) 627-6342
                601 WEST FIFTH STREET, SUITE 300




                                                           12   of the IGSA. See ECF 230 at 10 (“the contract currently governing Adelanto is
                LOS ANGELES, CALIFORNIA 90071




                                                           13   substantively almost identical to the Inter-Governmental Service Agreement that
AKERMAN LLP




                                                           14   previously governed Adelanto, insofar as it relates to the issues actually relevant to this
                                                           15   action”). And most importantly, even if GEO’s contract for the Adelanto Facility had
                                                           16   changed in some material way after termination of the IGSA, and even if such a change
                                                           17   was somehow relevant to GEO’s derivative sovereign immunity defense, that change
                                                           18   would be attributable to the City’s decision to terminate the IGSA and ICE’s decision to
                                                           19   alter the terms of the Adelanto Facility contract, neither of which are within Dr. Zoley’s
                                                           20   control. And any such changes to the Adelanto Facility contract would be readily
                                                           21

                                                           22   explanation for why that might be so and cite no authority for that proposition. In any
                                                                event, even if the absence of an IGSA somehow affected GEO’s state-law duties, it is
                                                           23   undisputed that the IGSA for Adelanto was terminated—that is, no one doubts that there
                                                           24   is no longer an IGSA governing the Adelanto Facility—so there would be no need to
                                                                depose anyone (let alone Dr. Zoley) to establish the factual predicate for Plaintiffs’
                                                           25   speculative legal argument. And while it is not pertinent to adjudicating this motion,
                                                           26   GEO nonetheless disputes Plaintiffs’ assertion that “Congress authorized ICE to enter
                                                                into detention agreements only with state or local government entities,” id. at 4 n.2
                                                           27
                                                                (emphasis added), and GEO will address that assertion in detail if and when it becomes
                                                           28   relevant to this case.
                                                                 51206235;1                               4           CASE NO. 5:17-CV-02514-JGB-SHK
                                                                DEFENDANT THE GEO GROUP, INC.'S REPLY IN SUPPORT OF MOTION
                                                                                 FOR PROTECTIVE ORDER
                                             Case 5:17-cv-02514-JGB-SHK Document 235 Filed 12/20/19 Page 6 of 11 Page ID #:4735




                                                            1   discernible from the face of the contracts themselves; Dr. Zoley’s conversations with
                                                            2   Adelanto officials would still be completely irrelevant.
                                                            3               Plaintiffs have not come close to showing that the information they seek from a
                                                            4   deposition of Dr. Zoley is relevant to any claim or defense in this case. This Court should
                                                            5   grant GEO’s motion for a protective order based on relevance alone.
                                                            6   II.        Plaintiffs Have Failed to Meet the Heightened
                                                            7              Standard for Deposing a High-Level Corporate Officer.
                                                            8              Even if the information Plaintiffs seek were relevant—which it plainly is not—
                                                            9   they have failed to show that the deposition of GEO’s highest-ranking corporate officer
                                                           10   is justified. Plaintiffs do not deny that courts apply a heightened standard in deciding
                                                           11   whether to allow the deposition of high-level corporate officers. Indeed, all three of the
              TEL.: (213) 688-9500 – FAX: (213) 627-6342
                601 WEST FIFTH STREET, SUITE 300




                                                           12   cases on which Plaintiffs principally rely applied the two-factor test described in GEO’s
                LOS ANGELES, CALIFORNIA 90071




                                                           13   opening brief: “(1) whether the deponent has unique first-hand, non-repetitive knowledge
AKERMAN LLP




                                                           14   of facts at issue in the case and (2) whether the party seeking the deposition has exhausted
                                                           15   other less intrusive discovery methods.” Hunt v. Cont’l Cas. Co., 2015 WL 1518067, at
                                                           16   *2 (N.D. Cal. Apr. 3, 2015); see also Apple Inc. v. Samsung Elecs. Co., Ltd, 282 F.R.D.
                                                           17   259, 263 (N.D. Cal. 2012); In re Google Litig., 2011 WL 4985279, at *2 (N.D. Cal. Oct.
                                                           18   19, 2011). Plaintiffs have failed to meet their burden on either prong of the apex test.
                                                           19              First, Plaintiffs have provided no evidence that Dr. Zoley possesses “unique first-
                                                           20   hand, non-repetitive knowledge of facts at issue in the case.” Hunt, 2015 WL 1518067,
                                                           21   at *2 (emphases added). Plaintiffs do not deny that Dr. Zoley only had one meeting with
                                                           22   Adelanto officials regarding the termination of the IGSA and that at least one GEO
                                                           23   employee was present at the meeting and could testify to what was said. See Doc. 233 at
                                                           24   5–8; see also Doc. 231-5 ¶ 7.3 Nor do they allege that Dr. Zoley engaged in other
                                                           25

                                                           26   3
                                                                      As noted above, Plaintiffs have essentially abandoned their assertion that Dr.
                                                                Zoley’s alleged discussions with ICE about this litigation are a basis for taking his
                                                           27
                                                                deposition. Nonetheless, GEO notes that Plaintiffs do not dispute that Dr. Zoley has
                                                           28
                                                                    51206235;1                                5           CASE NO. 5:17-CV-02514-JGB-SHK
                                                                DEFENDANT THE GEO GROUP, INC.'S REPLY IN SUPPORT OF MOTION
                                                                                 FOR PROTECTIVE ORDER
                                             Case 5:17-cv-02514-JGB-SHK Document 235 Filed 12/20/19 Page 7 of 11 Page ID #:4736




                                                            1   communications with Adelanto officials regarding the termination of the IGSA in which
                                                            2   no other GEO employee was involved. Indeed, they do not dispute Dr. Zoley’s testimony
                                                            3   that “[a]ny knowledge [he would] have about” “GEO’s communications with City of
                                                            4   Adelanto officials regarding the termination of the Adelanto IGSA” “would likewise be
                                                            5   known by lower-level GEO officers or employees who participated in each of these
                                                            6   communications.” Doc. 231-5 ¶ 9. This complete lack of evidence—or even an
                                                            7   allegation—that Dr. Zoley has unique, personal knowledge about the termination of the
                                                            8   IGSA is dispositive.
                                                            9           Because they have no evidence that Dr. Zoley possesses unique information about
                                                           10   the termination of the IGSA, Plaintiffs try to shift the focus to whether Dr. Zoley has any
                                                           11   information about anything related to the City of Adelanto. They cite emails from
              TEL.: (213) 688-9500 – FAX: (213) 627-6342
                601 WEST FIFTH STREET, SUITE 300




                                                           12   February 5, 2019 (apparently from other GEO employees) asking Adelanto’s City
                LOS ANGELES, CALIFORNIA 90071




                                                           13   Manager to call Dr. Zoley, see Docs. 233-3; 233-4; point out that Dr. Zoley left the City
AKERMAN LLP




                                                           14   Manager a voicemail on February 5, see Doc. 233-3; and note that Dr. Zoley was
                                                           15   scheduled to be on a call with David Venturella and the City Manager on February 8, see
                                                           16   Doc. 233-8. Yet, there is no evidence that any of these communications related to the
                                                           17   termination of the IGSA, and even if they did relate to the termination of the IGSA, there
                                                           18   is no evidence that they occurred without the involvement of, or outside the presence of,
                                                           19   other GEO employees, who could testify to their substance. As for the communications
                                                           20   that do appear to concern the termination of the IGSA, see Docs. 233-5; 233-6, Plaintiffs
                                                           21   provide no evidence that this information did not involve other GEO employees. All of
                                                           22   the documents cited by Plaintiffs are consistent with the principal assertion of Dr. Zoley’s
                                                           23   testimony: that he “do[es] not possess any unique knowledge” about “GEO’s
                                                           24
                                                                “never had any communications with ICE relating to this litigation in which another
                                                           25   GEO officer or employee was not present (in the case of any meeting) or directly
                                                           26   involved (in the case of any written communication).” Doc 231-5 ¶ 8. That undisputed
                                                                fact would dispose of this once-asserted basis for deposing Dr. Zoley, even if Plaintiffs
                                                           27
                                                                had meaningfully attempted to show that Dr. Zoley’s alleged discussions with ICE are
                                                           28   relevant to this case.
                                                                 51206235;1                                6           CASE NO. 5:17-CV-02514-JGB-SHK
                                                                DEFENDANT THE GEO GROUP, INC.'S REPLY IN SUPPORT OF MOTION
                                                                                 FOR PROTECTIVE ORDER
                                             Case 5:17-cv-02514-JGB-SHK Document 235 Filed 12/20/19 Page 8 of 11 Page ID #:4737




                                                            1   communications with City of Adelanto officials regarding the termination of the
                                                            2   Adelanto IGSA,” since “lower-level GEO officers or employees . . . participated in each
                                                            3   of these communications.” See Doc. 231-5 ¶ 9.
                                                            4              Given that Dr. Zoley oversees a worldwide corporation and is involved in
                                                            5   countless communications at any given time, it is hardly surprising that Plaintiffs can
                                                            6   point to a single phone call from nearly a year ago that may have escaped his recollection.
                                                            7   And even if the draft termination letters and memo to the City Manager had any bearing
                                                            8   on this case, Plaintiffs could have easily obtained these documents via written discovery
                                                            9   without the need to depose Dr. Zoley, though it appears that the documents were already
                                                           10   a matter of public record. See Doc. 233 at 5 n.3. In any event, the question on which this
                                                           11   motion turns is whether there is any evidence that Dr. Zoley possesses unique, first-hand
              TEL.: (213) 688-9500 – FAX: (213) 627-6342
                601 WEST FIFTH STREET, SUITE 300




                                                           12   information relevant to this case. And on that score, Plaintiffs have produced nothing.
                LOS ANGELES, CALIFORNIA 90071




                                                           13               Plaintiffs try to minimize their evidentiary burden under the apex doctrine, citing
AKERMAN LLP




                                                           14   Hunt for the proposition that the party seeking the deposition “does not need to prove
                                                           15   conclusively in advance that the deponent definitely has unique, non-repetitive
                                                           16   information,” Doc. 233 at 9 (quoting Hunt, 2015 WL 1518067, at *2 (emphases added)),
                                                           17   but Hunt also makes clear that Plaintiffs must “proffer[ ] a substantial basis for
                                                           18   concluding that [Dr. Zoley] may have” such information, Hunt, 2015 WL 1518067, at *2
                                                           19   (emphasis added); see also id. at *3 (repeating the same evidentiary standard). In fact,
                                                           20   Hunt strongly cuts against Plaintiffs’ request to depose Dr. Zoley. In that case, the
                                                           21   Plaintiffs allegations about the information possessed by the apex officer “rest[ed] not
                                                           22   only on information and belief, but on a number of direct interactions with” the deponent,
                                                           23   as well as on the deposition testimony of other deponents expressly identifying relevant
                                                           24   information possessed only by the apex officer. See id. at *2–3. There is nothing like that
                                                           25   in this case.4
                                                           26
                                                                4
                                                                       It is notable that the other two cases on which Plaintiffs principally rely—Apple,
                                                           27
                                                                282 F.R.D.at 265–66, and In re Google Litig., 2011 WL 4985279, at *2—both granted,
                                                           28   at least in part, motions for a protective order based on the apex doctrine.
                                                                    51206235;1                                7            CASE NO. 5:17-CV-02514-JGB-SHK
                                                                DEFENDANT THE GEO GROUP, INC.'S REPLY IN SUPPORT OF MOTION
                                                                                 FOR PROTECTIVE ORDER
                                             Case 5:17-cv-02514-JGB-SHK Document 235 Filed 12/20/19 Page 9 of 11 Page ID #:4738




                                                            1              Second, Plaintiffs have failed to “exhaust[ ] other less intrusive discovery
                                                            2   methods.” Id. at *2. Plaintiffs assert that they “sought this information from GEO through
                                                            3   less intrusive means, including written discovery.” Doc. 233 at 10. This is simply not
                                                            4   true. Although Plaintiffs claim that they served “interrogatories” and “requests for
                                                            5   production” relating to Dr. Zoley’s “private, one-on-one contacts with officials from the
                                                            6   City” about the IGSA and relating to Dr. Zoley’s “interactions with ICE . . . about this
                                                            7   and other cases,” Doc. 233 at 2, 10, they neither cite nor describe any specific written
                                                            8   discovery requests in the record to support their naked assertion. That is because none
                                                            9   exist. See Doc. 231 ¶ 7; see also Declaration of Barnacle at ¶ 5.
                                                           10              Plaintiffs also state that they sought their desired information through “deposition
                                                           11   testimony of lower-level corporate executives and a GEO-designated corporate
              TEL.: (213) 688-9500 – FAX: (213) 627-6342
                601 WEST FIFTH STREET, SUITE 300




                                                           12   representative,” Doc. 233 at 10, but once again, they fail to cite any specific deposition
                LOS ANGELES, CALIFORNIA 90071




                                                           13   testimony to support this claim. The only deposition testimony Plaintiffs cite comes from
AKERMAN LLP




                                                           14   the depositions of GEO’s Senior Vice-President of Business Development, David
                                                           15   Venturella, and the Adelanto Facility Administrator, James Janecka. Doc. 233 at 7–8.
                                                           16   Plaintiffs did not ask either Mr. Venturella or Mr. Janecka about Dr. Zoley’s
                                                           17   communications, specifically, with Adelanto officials relating to the termination of the
                                                           18   IGSA. See Doc. 231 ¶ 7.
                                                           19              Plaintiffs attempt to manufacture a conflict between Mr. Venturella’s testimony
                                                           20   and Mr. Janecka’s5 as to whether Mr. Venturella was present at a meeting with Adelanto
                                                           21

                                                           22
                                                                5
                                                                        Plaintiffs accuse Mr. Janecka of “fail[ing] to disclose Zoley’s intervention” in the
                                                                City’s termination of the IGSA and of “not admit[ting] Zoley’s drafting of termination
                                                           23   notices for the City.” Doc. 233 at 8. But Mr. Janecka disclosed Dr. Zoley’s participation
                                                           24   in two separate meetings with Adelanto officials (only one of which concerned the
                                                                termination of the IGSA), see Dec. of Barnacle, Janecka Dep. at 250:3–23; testified
                                                           25   that, “[t]o [his] knowledge,” the City Manager “wrote the [IGSA termination] letter and
                                                           26   sent it,” id. at 255:11–14; and testified that, “[t]o the best of [his] knowledge,” the City
                                                                terminated the IGSA because doing so was “in the best interest of the City,” id. at 37:25-
                                                           27
                                                                38:1-3. These might not be the answers that Plaintiffs’ counsel was hoping to receive,
                                                           28   but there is no basis for suggesting that Mr. Janecka’s testimony was misleading.
                                                                    51206235;1                                8            CASE NO. 5:17-CV-02514-JGB-SHK
                                                                DEFENDANT THE GEO GROUP, INC.'S REPLY IN SUPPORT OF MOTION
                                                                                 FOR PROTECTIVE ORDER
                                                            Case 5:17-cv-02514-JGB-SHK Document 235 Filed 12/20/19 Page 10 of 11 Page ID
                                                                                             #:4739



                                                            1   officials in which the cancellation of the IGSA was discussed, see Doc. 233 at 7–8, but
                                                            2   no such conflict exists. Mr. Venturella was specifically asked whether he “had any
                                                            3   discussions with anybody in the City of Adelanto about the termination of the [IGSA]
                                                            4   contract,” Venturella Dep. at 45:20–22 (emphasis added), and he responded that he had
                                                            5   not, id. at 45:23. By contrast, while Plaintiffs selectively excerpt the portion of Mr.
                                                            6   Janecka’s testimony in which he vaguely references “a couple [of] meetings” in response
                                                            7   to counsel’s question about discussions “regarding the cancellation of the IGSA,” Dec.
                                                            8   of Barnacle, Janecka Dep. at 38:20–24, when Plaintiffs’ counsel followed up and
                                                            9   specifically asked Mr. Janecka “[w]hat did you talk about [at] this January, February 2019
                                                           10   [meeting], about the contract,” id. at 45:9–13, Mr. Janecka did not say that termination
                                                           11   of the IGSA was discussed. Rather, he testified that the discussion was “about the
              TEL.: (213) 688-9500 – FAX: (213) 627-6342
                601 WEST FIFTH STREET, SUITE 300




                                                           12   differences between the IGSA and the developmental agreement,” and he eventually
                LOS ANGELES, CALIFORNIA 90071




                                                           13   clarified that he “wasn’t in the actual conversation” about the IGSA because he “actually
AKERMAN LLP




                                                           14   picked the gentleman up from the corporate office that flew in and drove him to City
                                                           15   Hall.” Id. at 45:11–20; see also id. at 41:11–13 (“There was discussions about the
                                                           16   contract. I don’t recall the exact meeting. It’s been almost a year ago.”). And as for the
                                                           17   second of the two meetings Mr. Janecka referenced, Plaintiffs’ counsel never asked
                                                           18   whether termination of the IGSA was discussed, and even if it was, Mr. Janecka did not
                                                           19   testify that Mr. Venturella was at this second meeting (nor, as it turns out, was Mr.
                                                           20   Janecka even sure that he was at the second meeting). See id. at 45:15-20, 251:1-252:25.
                                                           21   There is no conflict between Mr. Venturella’s testimony and Mr. Janecka’s.6
                                                           22
                                                                6
                                                                       Plaintiffs, perhaps realizing that Mr. Janecka did not testify that termination of
                                                           23   the IGSA was discussed during the meeting in which Mr. Venturella purportedly
                                                           24   participated, assert that Dr. Zoley testified that that meeting “involved a discussion of
                                                                terminating the City’s IGSA.” Doc. 233 at 7. But Mr. Janecka identified two meetings
                                                           25   between Adelanto officials and Dr. Zoley that occurred in the spring of 2019, see
                                                           26   Janecka Dep. at 250:1-251:25, and Dr. Zoley did not identify when the meeting he had
                                                                with Adelanto officials about termination of the IGSA took place, see Doc. 231-5 ¶ 7.
                                                           27
                                                                There is no reason to doubt that—of those two meetings between Dr. Zoley and
                                                           28
                                                                    51206235;1                            9           CASE NO. 5:17-CV-02514-JGB-SHK
                                                                DEFENDANT THE GEO GROUP, INC.'S REPLY IN SUPPORT OF MOTION
                                                                                 FOR PROTECTIVE ORDER
                                                            Case 5:17-cv-02514-JGB-SHK Document 235 Filed 12/20/19 Page 11 of 11 Page ID
                                                                                             #:4740



                                                            1           In short, Plaintiffs have done nothing to obtain the information they seek from Dr.
                                                            2   Zoley via less-burdensome means. They have submitted no written discovery specifically
                                                            3   inquiring about Dr. Zoley’s personal conversation with Adelanto officials relating to
                                                            4   termination of the IGSA; nor have they posed deposition questions to elicit this
                                                            5   information. Instead, they ask this Court to let them go straight to the top, bypassing the
                                                            6   safeguards that the apex doctrine puts in place to prevent the very kind of abusive
                                                            7   litigation tactics that Plaintiffs are employing here. And they make this request even
                                                            8   though there is no evidence in the record that Dr. Zoley possesses unique, first-hand
                                                            9   information relevant to this case, and Dr. Zoley has testified—without contradiction—
                                                           10   that he possesses no such information. Under these circumstances, there is no basis for
                                                           11   allowing Dr. Zoley’s deposition to go forward.
              TEL.: (213) 688-9500 – FAX: (213) 627-6342
                601 WEST FIFTH STREET, SUITE 300




                                                           12                                           Conclusion
                LOS ANGELES, CALIFORNIA 90071




                                                           13           GEO respectfully requests that this Court enter a protective order prohibiting the
AKERMAN LLP




                                                           14   deposition of Dr. Zoley.
                                                           15

                                                           16   Dated: December 20, 2019                 AKERMAN LLP
                                                           17                                            By: /s/ Colin L. Barnacle
                                                                                                             Colin L. Barnacle (admitted pro hac vice)
                                                           18                                                Ashley E. Calhoun
                                                                                                             Damien P. DeLaney
                                                           19                                                Adrienne Scheffey (admitted pro hac vice)
                                                                                                             Attorneys for Defendant
                                                           20                                                THE GEO GROUP, INC.
                                                           21

                                                           22

                                                           23

                                                           24   Adelanto officials—Mr. Venturella participated in one that did not involve a discussion
                                                                of terminating the IGSA. Plaintiffs point to an email from the City Manager referencing
                                                           25   a January 16, 2019 meeting with “Dr. Zoley and his executive team” as proof that this
                                                           26   was the meeting in which Dr. Zoley discussed termination of the IGSA, see Doc. 233
                                                                at 4–5, but nothing in that email suggests that termination of the IGSA was discussed
                                                           27
                                                                during the January meeting, rather than in the second meeting later in the spring, at
                                                           28   which Mr. Venturella was not present.
                                                                 51206235;1                               10           CASE NO. 5:17-CV-02514-JGB-SHK
                                                                DEFENDANT THE GEO GROUP, INC.'S REPLY IN SUPPORT OF MOTION
                                                                                 FOR PROTECTIVE ORDER
